Order entered October 30, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01047-CV

                                 KEITH HERVEY, Appellant

                                               V.

                 RENT A CENTER AND RAC CORPORATION, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-00467-2019

                                           ORDER
       Before the Court is appellant’s motion for inability to pay, dated October 20, 2019 and

filed October 25, 2019. Appellant seeks a waiver of the $205 appellate court filing fee.

       We note that by order dated September 27, 2019 we denied a similar motion as moot

because appellant had filed a statement of inability to afford payment of costs in the trial court

and, under Texas Rule of Appellate Procedure 20.1(b)(1), his indigence status in the trial court

carried forward to this Court. See TEX. R. APP. P. 20.1(b)(1). Accordingly, because appellant is

not required to pay costs, we also DENY the current motion as moot.

                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE